          Case 4:19-cr-00264-SDJ-KPJ Document 71-1 Filed 11/06/19 Page 1 of 11 PageID #: 11/6/19,
Merchant Law Office, PLLC Mail - Fw: George Wallace Wagner III                            238 6:58 AM




  Fw: George Wallace Wagner III

  Rueben Shumake <ruebenshumake@yahoo.com> Wed, Nov 6, 2019 at 6:44 AM
  To: Christie Merchant <christie@merchlaw.com>



        Forwarded Message
    From: Charlie flanigen <charlieflanigen@yahoo,com>
    To: "ruebenshumake@yahoo.coin" <ruebenshumake@yahoo.coin>
    Sent: Wednesday, November 6, 2019, 06:34:22 AM CST
    Subject: George Wallace Wagner III


    Employment Verification and Character Reference

    1. People say do not hire friends or family. That has not been the case since I hired Trey two and half years ago. Trey
    has been a great employee and leader to the crews that he has worked with. He is one that I can depend on without
    me having to oversee or micromanage. There is never a task that he cannot handle, he is a professional to all my
    clients and have had nothing but compliments about him from our customers.
    2. On a personal basis Trey and I have been friends for 10years. He has been a great mentor to my son, the two of
    them have become very close and Trey was a key influencer of my son joining the Marines, sharing stories from his
    youth and steering him on the right path, so he wouldn t make the mistakes we did when we were his age.

    Semper Fi
      Charles F. Flanigen II

    Sent from my iPhone




https://mail.google.com/maN/u/0?ik=338bf92d4d&view=pt&search     ,ead-f%3A164 945655 3 589042637&simpl = msg-f%3A1649456553 589042637 Page 1 of 1
Case 4:19-cr-00264-SDJ-KPJ Document 71-1 Filed 11/06/19 Page 2 of 11 PageID #: 239




     Rueben Shumake

     737 717 2178

     ruebenshumake@vahoo.com




     To Courts,

      I m sending this in regards to George Wagner, as a reference of character. I have known George since
     2001. He is the God Father of my two children. I have full faith that if given an opportunity of bond,
     George will comply with all stipulations of the release. George has a very strong support system of
     family and friends who will also help him through this process.

      George is a good person. He has helped me many times in my life when I needed it. He has done this
     for so many others. He is a very responsible individual as well. 1 ask you to give him the opportunity to
     resolve these charges from home. It is my belief that he will do as required by your courts.




     Sincerely,

     Rueben Shumake

     November 6, 2019
          Case 4:19-cr-00264-SDJ-KPJ Document 71-1 Filed 11/06/19 Page 3 of 11 PageID #: 11/6/19,
 erchant haw Office, PLLC Mail - George Wagner - character reference                      240 5:38 AM



                       \i
 George Wagner - character reference


 Montoya, Criselda <Criselda.Montoya@wyn.com> Wed, Nov 6, 2019 at 2:50 AM
 To: "christie@merchlaw.com" <christie@merchlaw.com>


    Hi, due to time constraints please accept the below letter as my character reference for George Wagner. If I can
    provide anything further please let me know, I am always available and I would like to help in any way I can.



    To whom it may concern,



    I have known George Wagner III (who I know as Trey) since May of 2006. We met when I lived in Dallas and I began
    dating one of his very close friends, Jay Rodney Reese Jr. I met George the day after I met Jay; Jay invited George to
    meet us for lunch...that s how close they were, Jay invited him to join us on our very first lunch and from that point on
    George remained a fixture in our relationship.



    George was part of our core group of friends with whom we socialized on a weekly basis and kept in almost daily
    contact with throughout the week. Jay and I moved to Pagosa Springs, Colorado in early 2013. George visited us in
    Colorado every year in the winter, joining some of the other gentleman that are very close to Jay for snowboard trips
    when the snow was falling. These gentleman would stay in our home during these visits, these gentleman are more
    than friends to us they are family. So close to us in fact, that George spent Thanksgiving with Jay and I in Colorado
    one year, joining my parents and brother to celebrate the holiday in our home.



    George has been a close friend through the peaks and valleys of life for 13 years; during those 13 years George has
    been a respectful, kind and genuine man; a man of strong character that I trust in my home, around my family, around
    my coworkers and even at my place of employment. George has met and interacted with my coworkers and with
    associates that work under me. My professional reputation is a priority and George is a man that I have not hesitated
    to have around those in my personal as well as my professional life.



    I will close with this...George is a man of his word; he has consistently demonstrated that over the last 13 years,
    throughout which I have not had one negative interaction with George. He is a positive, humorous, selfless man that I
    have never seen (or heard of) involved in anything negative, illegal or immoral.



    Sincerely,



    ~ Criselda




hit ps://mail.google.com/mail/u/0?ik=338bf92d4d&view=pt&search = ...ead-f%3A1649441780090405069&simpl = msg-f%3A1649441780090405069   Page 1 of 2
           Case 4:19-cr-00264-SDJ-KPJ Document 71-1 Filed 11/06/19 Page 4 of 11 PageID #: 11/6/19,
Merc/hant Saw Office, PLLC Mail - George Wagner - character reference                      241 5:38 AM

    Criselda Jay Montoya
    Director of Market ng - Kauai


    Wyndham Destinations
    4970 Pepeiani Loop
    Princeviile, HI 96722

    Office: (808) 826-2818

    Cell: (469) 442-8789
    Criselda.Montoya@wyn.com



    This email message (including all attachments) is for the sole use of the intended recipient(s) and may contain
    confidential and/or privileged information, or may otherwise be protected by work product or other legal rules. If you
    are not the intended recipient, please contact the sender by reply email and destroy all copies of the original message.
    Unless otherwise indicated in the body of this email, nothing in this communication is intended to operate as an
    electronic signature and this transmission cannot be used to form, document, or authenticate a contract. Wyndham
    Destinations, Inc., and/or its affiliates may monitor all incoming and outgoing email communications, including the
    content of emails and attachments, for security, legal compliance, training, quality assurance and other purposes. The
    sender believes that this email and any attachments were free of any virus, worm, Trojan horse, malicious code and/or
    other contaminants when sent. Email transmissions cannot be guaranteed to be secure or error-free, so this message
    and its attachments could have been infected, corrupted or made incomplete during transmission. By reading the
    message and opening any attachments, the recipient accepts full responsibility for any viruses or other defects that
    may arise, and for taking remedial action relating to such viruses and other defects. Neither Wyndham Destinations,
    Inc., nor any of its affiliated entities is liable for any loss or damage arising in any way from, or for errors or omissions
    in the contents of, this message or its attachments.




https://mail.google.com/mail/u/0?ik=338bf92d4d&view=pt&search...ead-f%3A1649441780090405069&simpl=msg-f%3A1649441780090405069   Page 2 of 2
Case 4:19-cr-00264-SDJ-KPJ Document 71-1 Filed 11/06/19 Page 5 of 11 PageID #: 242




    Caitlyn Winters
    2713 Farmland Dr. Plano, Tx 75093
    (214)-926-0098
    Caitlynwinters04@gmail.com

    Your Honor,
          My name is Caitlyn Winters, I am 20 years old and have known George for
    13 going on 14 years. When I first met him I never knew that he would be one of
    the most important male figures in my life today.
          I moved away from my biological father at a young age and only saw him
    on weekends. George stepped into the important role as a father when I needed
    him the most. He was there for my major part of life where I am changing style
     and learning about the world in a more serious way. He would take me to school,
     pick me up from school and took me to extracurricular activities anytime I needed
     it. He came to majority of my choir events, volleyball games and tournaments. He
    taught me Self-defense, how to be a strong woman and gave me real life advice
     on issues I had.
            One thing I know and many people know about George is that he never
     wanted children. He liked children just never wanted any of his own to have on a
     daily basis but he put himself in my life as a father figure without anyone asking
     him too. Even after him and my mother split up nothing changed in his feelings
     for me, I was/am still his daughter . He protects me as his own and supports me
     as his own. I know for a fact if I needed anything I could call him and he would
     drop whatever he is doing and be there in a heartbeat.
            The bond I have with George is unlike any other step daughter and step
     father situation. I trust him to always protect me and be there for me. If it was not
     for him I would not be the strong woman I am today. I would have a completely
     different outlook on the world around me. I would not know how to stand up for
     myself or defend myself in situations.
            I hope you will take into consideration his honesty and loyalty to his family
     when deciding the punishment for Mr. George.



     Sincerely,
     Caitlyn Winters
           Case 4:19-cr-00264-SDJ-KPJ Document 71-1 Filed 11/06/19 Page 6 of 11 PageID #: 11/5/19,
Merchant Law Office, PLLC Mail - (no subject)                                              243 9:34 PM




 (no subject)

 Toby Blaine <blaines0957@yahoo.com> Tue, Nov 5, 2019 at 9:13 PM
 To: christie@merchlaw.com


    Character witness for George Wagner uncle Trey I would trust him with my 2 little girls. Trey has the the heart of golf
    to a fault maybe too good of a heart.
    He s my family through my husband I lost 1/2/18 in a car wreck and I was diagnosed with cancer in March 2018. One
    constant in my life and my girls life is Trey. Trey is a great big soul a great guy
    I love him my girls love him. He s my look after. He’s here to look out for me and my girls; his late best friends wife.
    I hope this shows Trey is a great loving guy

    Sent from my iPhone




https://mail.google.com/mail/u/0?ik=338bf92d4d&vie =pt&search = ...read-f%3A1649420563758941621&simpl=msg-f%3A16494 20563758 941621   Page 1 of 1
          Case 4:19-cr-00264-SDJ-KPJ Document 71-1 Filed 11/06/19 Page 7 of 11 PageID #: 11/5/19,
Merchant Law Office, PLLC Mail - George Wagner C aracter Reference                        244 9:34 P




 George Wagner Character Reference

 Nathan Wynn <nwynn@musclegenresearch.com> Tue, Nov 5, 2019 at 9:01 PM
 To: "christie@merchlaw.com" <christie@merchlaw.com>

    I am writing this letter today as a testament to the character of George Wagner III. I have known George for several
    decades and most of my informative life. As a friend and extended family member I have know George throughout his
    life through trials and tribulations, highs and lows and every stage in between. I have seen him make and face
    mistakes and momentary lapses in judgement with remorse and most importantly, accountability. George is honest,
    compassionate and one of the most trustworthy people I have ever met. Through loss of friends and family he has
    been the type of man that set his own emotions aside to look after the emotional stability of my very own children. I am
    forever indebted to his selflessness ensuring that my family healed through tragedies that as a father I wasn t able to
    bear alone while suffering the same losses. There is nothing in the world that he wouldn’t sacrifice for the well-being of
    a person in need. I understand in writing this letter that there are extenuating circumstances challenging his character.
    I plead for the court to view George in the light that he has earned and deserved despite the allegations that are
    contrary to supporting the true character I know him to uphold. Thank you in advance for hearing my testimony, before
    you is a truly exceptional man.

    In Health,

    Nathan Wynn
    Vice President, Partner
    Musclegen Research
    (972)904-9521
    nwynn@musclegenresearch.com
    w w.musclegen.net




https://mail.google.com/mail/u/0?ik=338bf92d4d&view=pt&search=a...read-f%3A164941982 29015574 57&simpl = msg-f%3A16494198229015574 57   Page 1 of 1
Case 4:19-cr-00264-SDJ-KPJ Document 71-1 Filed 11/06/19 Page 8 of 11 PageID #: 245




     Jennifer Lambert
     2713 Farmland Dr.
     Plano, IX 75093
     Jen lambert80(S)vahoo.com



     RE: George William Wagner III

     Your Honorable Judge,

             My name is Jennifer Lambert and I have known George Wagner for 13 years. We were in a
     serious relationship for almost 8 years and was engaged for a portion of that time. We lived in the same
     home for approx.. 7 of the 8 years.


     George has been such an important part of both mine and my daughters life. Although he is not my
     daughters biological father he always took on that role and even after we split he has continued to love
     her as his own. George was my rock and best friend during our time together. I accredit him for a huge
     part of my success. He made sure I was able to complete my college degree. He helped me by creating
     our family and taking care of my daughter while I was taking classes. We worked as a team. He would
     pick her up from school, make sure she had dinner when I had a late class and always made sure she did
     her home work. He went to most all of her school events, between choir, plays, Volleyball and anything
     else she decided to partici ate in. I remember one time when Caitlyn was in 4th or 5th grade he came
     home to her crying. When he asked her what was wrong, in her most dramatic littler girl cry, she said
     we lost of member of the family that day. He looked at me with great concern and I just smirked. She
     was referring to a small stuffed animal that she referred to as Bobby Jack . She proceeded to tell him
     that she was pretty sure that she lost him at school that day, possibly on the play ground. We lived a
     few blocks from the school so he looked and her and said Well lets go up to the school and look for
     him . They walked to the school about 6 or 7 that evening in order to walk around the playground to
     look for her stuffed little animal. I tell you this story because THAT is the MAN we know and love. A man
     that cares greatly for his family and friends. Even now to this day, even us not together, I know that if I
     need him that all I have to do his call and he would be there for me. I could go on about so many things
     we have been thru together and how many times I have seen him do good in this world. I truly to this
     day tell everyone that I wouldn t be where I am today without his love and support. Also, that my
     daughter benefited so much from him being a part of her life. He helped shape her into the most sweet
     but strong young lady.

     I am doing everythin I can to be at his detention hearing on Wednesday but due to the demands of my
     Job, I may not be able to attend. I run the entire financial department of a Media Agency in Dallas and
     currently we have a huge meeting that we are preparing for on Monday. Please know that I support him
     because I know him bette than most and he is a good man. He has a tremendous amount of support
     between family and friends.

     I appreciate you taking the time to read my letter and hope you take into consideration when you are
     making your decision.


     Sincerely,
     Jennifer Lambert
          Case 4:19-cr-00264-SDJ-KPJ Document 71-1 Filed 11/06/19 Page 9 of 11 PageID #: 11/6/19,
N e hant Law Office, PLLC Mail - Fw: Character Reference George Wagner
                                                                                          246 7:56 AM




 Fw: Character Reference George Wagner

 Jennifer Lambert <jen_lambert80@yahoo.com> Wed, Nov 6, 2019 at 7:38 AM
 To: "Christie@merchlaw.com" <christie@merchlaw.com>




         Forwarded Message
    From: Brandi Clifton <brandicliftoni@hotma l.com>
    To: jenjambert80@yahoo.com <jenjambert80@yahoo.com>
    Sent: Tuesday, November 5, 2019, 10:19:32 PM CST
    Subject: Character Reference


    Brandi Clifton

    1112 R dge iew Dr

    Marietta, OK 73448



    11/5/2019



    Re: George Wagner III



    To the Honorable Judge



    I have know George Trey" Wagner III as a family member and friend for 11 yrs. I was troubled and very surprised to
    hear about his recent case. He has always been an upstanding citizen and solid person. I m happy to write this letter
    for a character reference in hopes you will show some lenience for him.

             George has always been a great person. Always held down a stable job and made sure his bills were paid. I
    spent quite a bit of time with him while my cousin was in a serious relationship with him. He helped raise her young
    daughter and took very good care of her. He became like her father. Taking care of her while her mom was in college,
    making her meals, helping with homework, taking her to and from school functions and extra curriculars. He was at
    every single sporting event for her. Took her on vacations. Always making sure she never went without anything from
    a home, food, clothes or anything she ever wanted. Was at nearly all volleyballs games she played even after he was
    separated from her mother. He came to family gatherings often and was always thought of as family. He attended my
    wedding and even had a part in it as well. After he separated from my cousin Jennifer. He still made sure she had a
    place to stay within her daughters school district so she would not have to move and has made sure her daughter is
    taken care of even to this day.

           After we adopted my daughter Cici he absolutely adored her and would always welcome her on their outings
    and my daughter adored him as well. She would constantly ask to go to their house to see them and he never said no.


https://mail.google.com/mail/u/0?ik=338bf 9 2d4d&view=pt&search = ...ead-f%3A16494598388 28819203&simpl = msg-f%3A1649459838828819203   Page 1 of 2
         Case 4:19-cr-00264-SDJ-KPJ Document 71-1 Filed 11/06/19 Page 10 of 11 PageID #: 11/6/19,
Mer hant Law Office, PL C Mail - Fw: Character Reference George Wagner
                                                                                          247 7:56 AM

    He never minded us coming over and visiting anytime we wanted,

             It is my sincerest hope that the court will take this letter into consideration when making a decision in Georges
    case. I still believe George to be an upstanding citizen and valuable human being that will emerge a better human
    after this case.

              Thank you for your time

              Sincerely,



              Brandi Clifton



    Sent from Mail for Windows 10




https://mail.google.com/maii/u/0?ik=338bf92d4d&view=pt&search...ead-f%3A164945983882 8819203&sirnpl = msg-f%3A16494598388 28819203   Page 2 of 2
Case 4:19-cr-00264-SDJ-KPJ Document 71-1 Filed 11/06/19 Page 11 of 11 PageID #: 248



  Wendy Blaine
  9206 N. 98th East Court
  Owasso, OK 74055



  November 5, 2019



  Re: George Wagner, III

  Your Honorable Judge,

  My name is Wendy Leigh Blaine. I am 46 years old, a wife of 25 years, and mother of a 16 and 13 year
  old daughters. The purpose of this letter is to provide a character reference for George Wagner, III,
  whom I have known as a co-worker and a friend for more than 13 years. I consider him family, more like
  a brother I guess than just a friend.

  I first met George when he went to work for my husband s family business, Computer Cables of Dallas,
  back in 2006. At work I ve only known him to be dependable, responsible, honest and dedicated to
  whatever job he was working.

  As a friend, over the years I consider him to be one of the only people I can trust or count on to do what
  they say or be there when they say they are going to be there. I remember several years back now,
  George had been dating a girl who had a young daughter. I remember one Friday all the guys trying to
  get him to go out to a happy hour one of our customers was hosting, but George had told Caitlyn he
  would be at her school choir recital that evening and he wasn't going to let her down. It was more
  important to him to be a man of his word to her, than to go out with the guys for drinks.

   I am aware of the gravity of the crime he is being charged with, but I feel very strongly that whatever the
  circumstances are that surround him and led him to where we are today, George Wagner, III, would
  never do anything knowing that would ever harm anyone or anything. He is a good person who
  genuinely cares for the well being of others, whether he knows them or not.

   Please know I would have been in court today on George's behalf if there was any way I could have
   made it there in time from Oklahoma. Regardless of the outcome, please also know that myself and my
  family will all be here to support him and help him get thru this situation in every possible way we can.

  Thank you for your time and consideration. My phone number is 720.587.5563, please call if you have
  any questions or I can do anything to assist George in this matter.


  Sincerely,

  Wendy Blaine
